We have again reviewed the case in the light of the able motion for rehearing. Appellant insists that Forbes was an accomplice witness as a matter of law. We still find ourselves unable to assent to this proposition. Appellant cites Franklin v. State, 227 S.W. Rep. 486; Franklin v. State, 230 S.W. Rep. 692; Chandler v. State, 232 S.W. Rep. 337, and Dean v. State, 272 S.W. Rep. 1113. Each of these cases was tried under the law as it was before the passage of present Art. 670 P. C., which takes the transporter, possessor and purchaser of intoxicating liquor out of the pale of accomplice witnesses. Said opinions are upon cases wherein the purchaser and transporter were accomplice witnesses. *Page 520 
Not so now. Forbes testified in this case that Buster Stockton asked appellant in his hearing if he knew where he could get whisky, and that he, witness, got in appellant's car and went with him shortly thereafter; that when they had gone about four miles appellant got about a half gallon of whisky from among some weeds. That appellant brought the whisky back to the dance, from which the parties went, — stopping on the road to put some of the whisky in a different bottle. When they got back to the dance witness said he saw appellant sell the whisky to Stockton and saw Stockton pay appellant for it. He said in so many words that he went along with appellant, wanting to get some whisky himself. We find nothing in the record showing that he claimed the whisky or had any interest therein or in the transaction, or that he suggested any sale, or aided in any way. At most when he overheard these other parties discussing the getting of whisky, he went with appellant to where the latter got same and from which place appellant transported the liquor back to the dance where he sold it to Stockton. We do not believe that this even raises the issue of whether Forbes was an accomplice, and certainly did not make him an accomplice as a matter of law.
The motion for rehearing will be overruled.
Overruled.